Corrected Notice of Allowability
The current Office Action is being sent to correct a stamp on the cover sheet of Applicant’s after final response. The after final response was entered and Examiner’s amendments remains unchanged from the previous Notice of Allowability, copied below for convenience.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Krul on 2/3/2021.
The application has been amended as follows: 
Claim 1 is replaced with the following:
“1. A fuel cell system comprising:
a fuel cell a fuel cell stack comprising a plurality of fuel cells positioned between opposing end plates;

a cathode manifold configured to direct cathode gas into or out of the fuel cell stack; and 
a plurality of trusses attached to an external surface of at least one of the cathode manifold or the anode manifold in a height direction of the fuel cell stack; 
wherein each of the plurality of trusses comprises a plurality of projecting portions, each of the plurality of projecting portions is configured to be received in a slot defined by a connector or a bracket disposed on the external surface so as to attach the plurality of trusses to the external surface; and 
wherein the plurality of trusses is configured to reinforce the fuel cell system.”

Claim 3 is replaced with the following:
“3. The fuel cell system of claim 2, wherein: 
the plurality of projecting portions is provided along a length of an upper surface of each of the plurality of trusses and a lower surface of the same; 
each of the plurality of trusses comprises at least one recessed portion in the upper surface, and at least another recessed portion in the lower surface; 
the recessed portion in the upper surface is aligned with the recessed portion in the lower surface; and 
the recessed portion in the upper surface and the recessed portion in the lower surface are configured to receive a tie rod of the plurality of tie rods therethrough.”

Claim 6 is replaced with the following:


	In claim 10, “the at least one truss” in line 2 is changed to “the plurality of trusses”, the same term in lines 6 and 7 is changed to “one of the plurality of trusses”, and the same term in the last two lines “the same truss”.
In claim 11, “the at least one truss” in line 3 is changed to “the one of the plurality of trusses” and the same term in line 6 “the same truss”.
In claim 13, “the at least one truss” in line 2 is changed to “the one of the plurality of trusses”.
Claim 15 is replaced with the following:
“15. The fuel cell system of claim 3, wherein the bracket defines the slot configured to receive a projecting portion of the plurality of projecting portions.”
	Claim 16 is replaced with the following:
“16. The fuel cell system of claim 10, further comprising a first bracket and a second bracket configured to attach the plurality of trusses to the external surface of at least one of the cathode manifold or the anode manifold, wherein: 
the first bracket and the second bracket are provided at different heights;
the first bracket defines the slot configured to receive a projecting portion provided on the upper surface of one of the plurality of trusses; and 
the second bracket comprises at least one slot configured to receive a projecting portion provided on the lower surface of the same truss; 

a lower surface of the same truss rests upon an upper surface of the second bracket; and 
the first bracket and the second bracket are immediately adjacent each other without another bracket intervening therebetween.”

	Claim 43 is replaced with the following:
“43. A fuel cell system comprising: 
a fuel cell stack comprising a plurality of fuel cells positioned between opposing end plates; 
an anode manifold configured to direct anode gas into or out of the fuel cell stack; 
a cathode manifold configured to direct cathode gas into or out of the fuel cell stack; and 
a plurality of trusses coupled to an external surface of at least one of the cathode manifold or the anode manifold in a height direction of the fuel cell stack, 
wherein each of the plurality of trusses includes a projecting portion configured to be received in a slot defined by a bracket or a connector disposed on the external surface so as to couple the plurality of trusses to the external surface.”



Reasons for Allowance
Claims 1-3, 6, 10-13, 15, 16, 22-25, 29, 30, 34, 36, 37, and 43 are allowed. Drawings submitted on 10/19/2018 have been accepted.
The following is an examiner’s statement of reasons for allowance: the above claims, as amended, are allowable over the closest prior art of record. The closest prior art is JP 2011-171026 to Kukuchi et al. Kukuchi et al. does not teach the claimed plurality of trusses coupled to an external surface of a manifold in a height direction of the fuel cell stack such that at least one projecting portion of each of the plurality of trusses is configured to engage with a slot defined by a bracket or a connector disposed on the external surface. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have turned the truss or manifold walls of Kukushi et al. into a plurality of trusses arranged in a height direction of the fuel cell stack because the number and structure of trusses would have been significantly modified to arrive at the claimed invention and no prior art was found to teach the claimed arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725